Citation Nr: 0324560	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  02-08 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than June 1, 1999, 
for the payment of the award of additional compensation 
benefits for a dependent child.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from August 1981 to December 
1984.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 RO decision which awarded the 
veteran additional benefits for a dependent son, effective on 
June 1, 1999.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in January 2003.  



FINDINGS OF FACT

1.  On May 22, 1997, the veteran's representative submitted 
an informal, incomplete claim of additional benefits for a 
dependent child, SAS; there is no record of either the RO's 
responding to the claim or of the RO's notifying the veteran 
to furnish necessary evidence.  

2.  On May 20, 1999, the veteran furnished the necessary 
evidence to support his claim of additional benefits for a 
dependent child, SAS.  

3.  The RO amended the veteran's disability compensation 
award to include additional benefits for a dependent child, 
SAS, effective on June 1, 1999.  

4.  The veteran is shown to have actively pursued the 
establishment of additional benefits for a dependent child, 
SAS, beginning on May 22, 1997.  



CONCLUSION OF LAW

The criteria for the assignment of an effective date of 
June 1, 1997, for the payment of additional benefits for a 
dependent child, SAS, have been met.  38 U.S.C.A. §§ 1115, 
5110, 5111, 7105 (West 2002); 38 C.F.R. §§ 3.31, 3.109, 
3.400, 3.401 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case.  

There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information to decide the claim.  The 
veteran has indicated that he has no further information to 
submit.  

Accordingly, the veteran is not prejudiced thereby, because 
there is no factual development, which could require VA 
assistance or additional notice.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  




II.  Earlier Effective Date for the Award of Additional
Compensation Benefits for a Dependent Child

A.  Factual Background 

In April 1987, the veteran submitted a VA Form 21-686C, 
Declaration of Status of Dependents.  The form shows the date 
of birth of KBS in March 1986.  A birth certificate for KBS 
was also submitted at that time.  

In October 1987, the veteran's disability compensation award 
was amended to include additional benefits for a child, 
effective on May 1, 1987.  

A "Social and Industrial Summary" report dated in March 
1994 indicates that the veteran was paying child support 
through the courts.  

In a May 1994 rating decision, the RO assigned an increased 
evaluation for the veteran's service-connected paranoid 
schizophrenia from 50 percent to 100 percent, effective in 
October 1991.  

The veteran was notified of the increased evaluation in June 
1994.  The notification also indicated that additional 
benefits were included for the veteran's child and that if 
there was any change in the number or status of dependents, 
the veteran should quickly tell VA.  

In October 1996, the veteran submitted another VA Form 21-
686C, showing a dependent spouse.  The form lists two 
additional children, KNB and CMG, and appears to indicate 
that the veteran was not claiming them as dependents.  The 
form shows the date of birth of KNB in April 1986 and the 
date of birth of CMG in March 1994.  

In November 1996, the RO notified the veteran that his 
disability compensation award had been amended, effective on 
November 1, 1996, and included additional benefits for his 
spouse and child.  Again the veteran was notified to tell VA 
immediately of any change in the number or status of 
dependents.  
 
In a letter submitted on May 22, 1997, the veteran's 
representative asserted that the veteran was entitled to an 
earlier effective date for the establishment of his 
dependents, on the basis that the veteran had married in June 
1995 and had submitted information regarding that marriage 
within two months.  

The representative also contended that, due to the severity 
of the veteran's service-connected disability, it took 
several attempts before VA had received all of the 
information that was needed to fully establish his 
dependents.

In May 1999, the veteran submitted another VA Form 21-686C, 
showing three dependent children.  The form repeats the names 
and birth dates of KBS and CMG, and shows the date of birth 
of SAS in March 1997.  

On the form the veteran indicates that this was the third 
time that he applied for benefits for his dependents, and 
that the VA had twice lost his application.  He also 
contended that he had first applied for benefits in April 
1997, within one month after the birth of SAS.  A copy of the 
birth certificate of SAS had also been submitted.  

In July 1999, the RO notified the veteran that his disability 
compensation award had been amended, effective on June 1, 
1999, and included additional benefits for his spouse and 
children-namely, KBS and SAS.  

The veteran was notified that, if he wished to claim CMG as a 
dependent, a copy of the birth certificate should be 
submitted.  

The testimony of the veteran at a hearing in January 2003 was 
to the effect that his son, SAS, was born on March [redacted], 1997 
and that the veteran had submitted a form to add SAS as a 
dependent in April 1997.  Reportedly, after a few weeks, the 
veteran was told to submit a birth certificate.  

The veteran allegedly went to the vital statistics department 
in Jacksonville, Florida, to obtain a birth certificate and 
then submitted the birth certificate to VA.  He was told that 
the process for adding the child as a dependent would take 
approximately 12 to 18 months.  

The veteran testified that, approximately a year and one-half 
later, he had to return to the vital statistics department 
and to obtain another birth certificate and re-submit all the 
information.  


B.  Legal Analysis 

The veteran contends that an effective date earlier than 
June 1, 1999, is warranted for the award of additional 
benefits for his child, SAS.  

Any veteran who is entitled to compensation for service-
connected disability is entitled to additional compensation 
for dependents, including a spouse and child, provided that 
the disability is rated not less than 30 percent disabling. 
38 U.S.C.A. § 1115 (West 2002).  

The effective date of an evaluation and award of compensation 
based on an original claim or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

Awards of additional compensation for dependents shall be 
effective the latest of the following dates: (1) Date of 
claim, (2) Date dependency arises; (3) Effective date of the 
qualifying disability rating provided evidence of dependency 
is received within one year of notification of such rating; 
or (4) Date of commencement of veteran's award.  38 C.F.R. § 
3.401(b).  

The date of claim for additional compensation for dependents 
is defined as the date of veteran's marriage or birth of his 
or her child or adoption of a child, if the evidence of the 
event is received within one year of the event; otherwise, 
the date notice is received of the dependent's existence, if 
evidence is received within one year of notification of such 
rating action.  38 C.F.R. § 3.401(b)(1).  

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  An "increased award" 
means, in part, an award that is increased because of an 
added dependent.  38 C.F.R. § 3.31.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151.  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims-formal and 
informal-for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  See 38 
U.S.C.A. § 5110(b)(3) (West 2002); 38 C.F.R. §§ 3.1(p), 
3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  

An informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. The date of claim will be the date of the 
informal claim if a formal claim is filed within a year.  38 
C.F.R. § 3.155.  

In regard to time limits for filing evidence, if a claimant's 
application is incomplete, the claimant will be notified of 
the evidence necessary to complete the application. If the 
evidence is not received within 1 year from the date of such 
notification, compensation may not be paid by reason of that 
application.  See 38 U.S.C.A. 5103(a).  

These provisions are applicable to applications for increased 
benefits by reason of the existence of a dependent and to 
applications for reopening and resumption of payments. 38 
C.F.R. § 3.109(a).  

Age or relationship of a child can be established by a copy 
or abstract of the public record of birth.  38 C.F.R. § 
3.209(a).  

Here, the veteran has testified that he submitted a claim for 
additional compensation benefits for his dependent child, 
SAS, in April 1997.  Soon thereafter, in or about June 1997, 
he reported submitting a copy of the child's birth 
certificate.  However, there is no record of receipt of 
either the claim for additional compensation benefits or a 
birth certificate in 1997.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the Secretary and VA employees properly 
discharged their official duties by properly handling claims 
submitted by the veteran.  

The presumption of regularity is not absolute; it may be 
rebutted by the submission of "clear evidence to the 
contrary."  Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).  

Because of the lack of any clear evidence of a claim or birth 
certificate having been submitted in 1997, the Board finds 
that the presumption of regularity is not rebutted.  

As noted hereinabove, any communication from the veteran may 
be considered an informal claim if it identifies the benefit 
sought.  38 C.F.R. § 3.155(a); Servello v. Derwinski, 3 Vet. 
App. 196 (1992).  

Here, the Board finds that the correspondence from the 
veteran's representative submitted on May 22, 1997, may be 
accepted as an informal claim of additional compensation 
benefits for a dependent child, SAS.  

The Board notes that SAS was born on March [redacted], 1997, 
approximately two months prior to the representative's 
letter.  In the opinion of the Board, the representative's 
May 22, 1997 letter was an expression of disagreement with a 
November 1, 1996 effective date for additional benefits for 
the veteran's spouse and other child, and an expressed 
intention to assist the veteran in establishing additional 
benefits for all of his dependents.  

Of particular concern to the Board is that there is no record 
of any response or action taken by the RO with respect to the 
representative's May 22, 1997 letter.  In terms of attempting 
to establish additional benefits for the veteran's 
dependents, the Board finds that the representative's May 22, 
1997 letter constituted an incomplete application.  

Under 38 U.S.C.A. § 5103, the veteran should have been 
allowed up to one year to complete the application upon being 
notified of the evidence necessary to complete the claim.  

Here, the veteran did not submit another VA Form 21-686C and 
a copy of the birth certificate for SAS until May 1999.  
However, there is no record of any notification to the 
veteran during the period from May 22, 1997, through May 20, 
1999.  

In as much as there is no evidence of notification to the 
veteran, the Board finds that compensation for the additional 
benefits of a dependent child, SAS, may be paid by reason of 
the application submitted on behalf of the veteran on May 22, 
1997.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.109(a).  

Moreover, the veteran had testified that his submission of 
the form and birth certificate in 1999 was the third attempt 
to established additional benefits for a dependent child, 
SAS.  

In light of the contemporaneous notation on the form and 
written notice of an intent to establish additional benefits 
for the veteran's dependents in May 1997, the Board finds the 
veteran's testimony to be credible as to this point.  

As such, the Board finds that an informal claim of additional 
benefits for a dependent child, SAS, was submitted on May 27, 
1997.  The veteran had not been notified of the evidence 
necessary to complete his application for additional benefits 
for a dependent child, prior to his submitting another VA 
Form 21-686C and a copy of the birth certificate for SAS in 
June 1999.  In addition, the veteran testified of having been 
told that such claims took from 12 to 18 months to process.  

Accordingly, there is evidence in the record to support a 
finding by the Board that the veteran had been actively 
pursuing the award of additional benefits for a dependent 
child, SAS, since the date of claim on May 22, 1997.  

Payment of monetary benefits based on increased awards of 
compensation, pension or dependency and indemnity 
compensation may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  

After consideration of all the evidence, the Board finds that 
an effective date of June 1, 1997, for the payment of the 
award of additional compensation benefits for a dependent 
child, SAS, is warranted.  

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.  





ORDER

An effective date of June 1, 1997, for the payment of the 
award of additional compensation benefits for a dependent 
child is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

